       Case 4:20-cv-00716-BRW-BD Document 20 Filed 09/08/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

TERRY LAMAR MCCOY                                                               PLAINTIFF

V.                             CASE NO. 4:20-CV-716-BRW-BD

DOMINIC BRUNER, et al.                                                         DEFENDANTS

                                            ORDER

       I have received a Recommendation to deny Defendant Gorman’s motion to dismiss. The

parties have not filed objections. After careful review of the Recommendation, I approve and

adopt the Recommendation in its entirety.

       Defendant Gorman’s motion to dismiss (Doc. No. 13) is DENIED.

       IT IS SO ORDERED, this 8th day of September, 2020.


                                            Billy Roy Wilson         ___
                                            UNITED STATES DISTRICT JUDGE
